 

OPTION EXCHANGE AGREEMENT

 

This agreement (the “Agreement”) is entered into as of the date set forth on the
signature pages below, between Skinny Nutritional Corp., a Nevada corporation
(the “Company”) and the undersigned holder of securities of the Company whose
name appears on the signature page annexed hereto (the “Securityholder”). The
Company and the Securityholders are referred to collectively herein as the
“Parties”.

 

RECITALS:

 

WHEREAS, the Company has determined that it is in the best interests of its
shareholders that the Company offer to acquire certain outstanding options to
purchase shares of Common Stock of the Company held by certain of the Company’s
employees from the holders thereof (the “Transaction”); and

 

WHEREAS, the undersigned Securityholder of the Company has determined it to be
in his or her best interests to accept the Transaction upon the terms and
conditions contained herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, and other good and valuable consideration, the Parties agree
as follows.

 

1.      Definitions

 

For purposes of this Agreement:

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control”, when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Confidential Information” means any information which has been or is
concurrently herewith provided to a Securityholder (i) in connection with this
Agreement, which is identified as, or should be reasonably understood to be,
confidential to the Company, and/or (ii) as a result of the Securityholder’s
investment in or employment by the Company (whether as an employee or consultant
or otherwise), including, but not limited to, trade secrets and confidential
information disclosed to the Securityholders or known by them as a consequence
of their transactions with the Company, whether or not pursuant to this
Agreement, and not generally known in the industry, concerning the Company’s
business, finances, methods, operations, know-how, trade secrets, data,
technical processes and formulas, source code, product designs, sales, cost and
other unpublished financial information, product and business plans,
projections, marketing data, information, research and development, customers,
pricing and information relating to proposed expansion and this Agreement and
all exhibits hereto.

 

“Exchange Ratio” has the meaning set forth in Section 2(a) herein.

 

1

 



“Options” shall mean those options to purchase shares of Common Stock of the
Company beneficially owned by a Securityholder to be exchanged pursuant to this
Agreement and which are indicated on the signature page to this Agreement.

 

“Option Certificate” shall mean a certificate representing the Options to
purchase shares of Common Stock of the Company beneficially owned by a
Securityholder.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company or partnership, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, or a governmental entity (or any
department, agency, or political subdivision thereof).

 

“Shares” shall mean all shares of Common Stock of the Company, par value $.001
per share.

 

“Transfer” A Person shall be deemed to have effected a “Transfer” of a security
if such person directly or indirectly: (i) sells, pledges, encumbers, grants an
option with respect to, transfers or disposes of such security or any interest
in such security or (ii) enters into an agreement or commitment providing for
the sale of, pledge of, encumbrances of, grant of an option with respect to,
transfer of or disposition of such security or any interest therein.

 

2.      Offer to Exchange Options

 

(a)      Basic Transaction. Subject to the terms and conditions of this
Agreement, the Company hereby offers to purchase from the undersigned
Securityholder the Options beneficially owned by the undersigned, as set forth
on the Securityholder’s signature page to this Agreement in exchange for such
number of Shares on a basis of 0.80 shares for each Option (the “Exchange
Ratio”) as set forth in clause 2(d) hereof. All fractional Shares resulting from
the Transaction shall be rounded up or down to the nearest whole share.

 

(b)      The Closing. The closing of the Transaction contemplated by this
Agreement (the “Closing”) shall be deemed to take place at the offices of the
Company, at 5:00 p.m. local time on the date that the holders of the Options
entering into this Transaction have satisfied the conditions to closing
described below (the “Closing Date”).

 

(c)      Deliveries at the Closing. At or the prior to the Closing, (i) the
Securityholder will deliver to the Company the Option Certificates and other
documents as set forth below and (ii) the Company will deliver to the
Securityholder the various certificates, instruments, and documents as set forth
below:

 

(i)      On or before 5:00 pm on the Closing Date, in order to accept this
offer, the Securityholder shall deliver to the Company, an executed copy of this
Agreement and all original Option Certificates owned by Securityholder that are
to be exchanged in this Transaction; and

 

(ii)      Within 10 business days of receipt of the documents to be delivered by
the Securityholder in clause (i) above, the Company shall deliver to the
Securityholder the Shares.

 

2

 



IF YOU HAVE NEVER RECEIVED, OR HAVE MISPLACED, A PHYSICAL CERTIFICATE FOR YOUR
OPTIONS, PLEASE CHECK THE BOX ON THE SIGNATURE PAGE AND COMPLETE THE AFFIDAVIT
ANNEXED TO THIS AGREEMENT AT APPENDIX B (THE “AFFIDAVIT”).

 

(d)      Exchange of Options. Upon delivery of the Securityholder’s Options to
the Company (or, if appropriate, the Affidavit(s)) together with an executed
copy of this Agreement, subject to the Company’s acceptance thereof, the Options
owned by Securityholder will be deemed converted automatically into the right to
receive that number of Shares determined according to the Exchange Ratio.

 

(e)      If any Shares are to be issued in a name other than the name in which
the Options surrendered in exchange therefor is registered, it will be a
condition of the issuance thereof that (i) the Options so surrendered will be
properly endorsed and otherwise in proper form for transfer and accompanied by
all other documents required to evidence and effect such transfer and (ii)
either (x) that the Person requesting such exchange will have paid any transfer
or other taxes required by reason of the issuance of a certificate for the
Shares in a name other than the name of the registered holder of the Options
surrendered or (y) established to the satisfaction of the Company, or any agent
designated by the Company, that such tax has been paid or is not applicable.

 

(f)      The Company will be entitled to deduct and withhold from the
consideration otherwise payable pursuant to this Agreement to any holder of
Options such amounts as the Company (or any Affiliate thereof) shall determine
in good faith they are required to deduct and withhold with respect to the
making of such payment under the Internal Revenue Code, or any provision of
federal, state, local or foreign tax law. To the extent that amounts are so
withheld by the Company, such withheld amounts will be treated for all purposes
of this Agreement as having been paid to the holder of the Options in respect of
whom such deduction and withholding were made by the Company.

 

(g)      Additional Documents. The Securityholder hereby covenants and agrees to
execute and deliver any additional documents necessary or desirable, in the
reasonable opinion of the Company, to carry out the intent of this Agreement.

 

3.      Reliance on Certain Reports Filed Under the Securities Exchange Act of
1934 and Other Information.

 

(a)      Annual Report on Form 10-K for the year ended December 31, 2010. On
April 15, 2011, the Company filed its Annual Report on Form 10-K for the year
ended December 31, 2010 (the “2010 Annual Report”) with the United States
Securities and Exchange Commission (the “SEC”).

 

(b)      Quarterly Reports on Form 10-Q. During the 2011 calendar year, the
Company filed with the SEC its Quarterly Report on Form 10-Q as follows: (i) on
May 20, 2011, the Company filed its Quarterly Report on Form 10-Q for the
quarter ended March 31, 2011; (ii) on August 15, 2011, the Company filed its
Quarterly Report on Form 10-Q for the quarter ended June 30, 2011; and (iii) on
November 21, 2011, the Company filed its Quarterly Report on Form 10-Q for the
quarter ended September 30, 2011 (the “2011 Quarterly Reports”).

 

(c)      Current Reports on Form 8-K. The Company has filed Current Reports on
Form 8-K (including amendments to Current Reports on Form 8-K/A) with the SEC on
the following dates during the fiscal year ending December 31, 2011 and up to
the date of this Agreement: January 21, 2011, February 28, 2011, March 16, 2011,
June 22, 2011, July 20, 2011, November 18, 2011, December 6, 2011, January 13,
2012 and January 27, 2012 (excluding Current Reports on Form 8-K that have been
furnished rather than filed with the SEC, the “Current Reports”).

 

3

 



(d)      Reliance on Information. The Securityholder has read and understood the
“Risk Factors” attached as Appendix A hereto (the “Risk Factors”).

 

(e)      Acknowledgement and Confirmation. The undersigned hereby agrees and
acknowledges that it has been advised that the Company has filed with the SEC
the 2010 Annual Report, the 2011 Quarterly Report and the Current Reports
(collectively, the “SEC Reports”) and that it has either obtained or has access
to (through the public website of the SEC or otherwise) the SEC Reports and the
Risk Factors. Each Securityholder is urged to read the Risk Factors and the SEC
Reports in their entirety. The undersigned further agrees that it has taken the
opportunity to review such SEC Reports and Risk Factors in their entirety,
including the risk factors described in such SEC Reports, and that it has
considered all factors that it deems material in deciding on the advisability of
investing in the Company’s securities.

 

4.      Representations by the Company.

 

The Company hereby represents and warrants to the Securityholders as of the date
of this Agreement as follows:

 

(a)      The Company is duly organized, validly existing and in good standing
under the laws of its state of incorporation, with all requisite power and
authority to own, lease, license, and use its properties and assets and to carry
out the business in which it is engaged, except where the failure to have or be
any of the foregoing may not be expected to have a material adverse effect on
the Company’s presently conducted businesses. The Company is not in violation of
any of the provisions of its certificate of incorporation, bylaws or other
organizational or charter documents. The Company is duly qualified to transact
the business in which it is engaged and is in good standing as a foreign
corporation in every jurisdiction in which its ownership, leasing, licensing or
use of property or assets or the conduct of its business make such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in (i) a material and adverse effect on the legality,
validity or enforceability of this Agreement, (ii) a material and adverse effect
on the results of operations, assets, prospects, business or condition
(financial or otherwise) of the Company, taken as a whole, or (iii) an adverse
impairment to the Company’s ability to perform on a timely basis its obligations
hereunder (any of (i), (ii) or (iii), a “Material Adverse Effect”).

 

(b)      The Company has the requisite corporate power and authority to enter
into, deliver and consummate the transactions contemplated by this Agreement, to
issue and sell the Shares, to deliver the Shares and otherwise to carry out its
obligations hereunder. The execution and delivery of this Agreement and the
consummation by it of the transactions contemplated thereby have been duly
authorized by the Company and no further action is required by the Company in
connection therewith. When executed and delivered by the Company, this Agreement
will constitute the legal, valid and binding obligation of the Company,
enforceable as to the Company in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization,
arrangement, fraudulent conveyance or transfer, moratorium or other laws or
court decisions, now or hereinafter in effect, relating to or affecting the
rights of creditors generally and as may be limited by general principles of
equity and the discretion of the court having jurisdiction in an enforcement
action (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

4

 



(c)      The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate of incorporation or bylaws, or (ii) violate, conflict
with, or constitute a default or breach (or an event that with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.

 

(d)      The Shares have been duly authorized and, when issued and paid for in
accordance with this Agreement, will be duly and validly issued, fully paid and
nonassessable, will not be issued in violation of any preemptive or other rights
of stockholders, and will be issued free and clear of all liens and
encumbrances, other than restrictions on transfer under applicable securities
laws.

 

5.      Representations by the Securityholder.

 

The Securityholder represents and warrants to the Company as of the date of this
Agreement as follows.

 

(a)      Ownership; Authority. The Securityholder is the beneficial owner of the
Options indicated on the Securityholder signature page of this Agreement, free
and clear of any liens, claims, options, rights of first refusal, co-sale
rights, charges or other encumbrances and has the full power and authority to
make, enter into and carry out the terms of this Agreement and this Agreement
constitutes a valid and binding obligation of the Securityholder.

 

(b)      Own Account. The Securityholder understands that the Shares are
“restricted securities” and have not been registered under the Securities Act of
1933, as amended (the “Securities Act”) or any applicable state securities law
and is acquiring the Shares as principal for its own account and not with a view
to or for distributing such Shares or any part thereof in violation of the
Securities Act or any applicable state securities law, has no present intention
of distributing any of such Shares in violation of the Securities Act or any
applicable state securities law and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Shares in violation of the Securities Act or any applicable
state securities law. The Securityholder is acquiring the Shares hereunder in
the ordinary course of its business. The Securityholder does not have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares. The Securityholder will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Shares, nor will the Securityholder engage in any short sale that results in a
disposition of any of the Shares by the Securityholder, except in compliance
with the Securities Act and the rules and regulations and any applicable state
securities laws.

 

5

 



(c)      General Solicitation. The Securityholder is not purchasing the Shares
as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media,
broadcast over television or radio, disseminated over the Internet or presented
at any seminar or any other general solicitation or general advertisement. In
entering into this Agreement and in purchasing the Shares, the Securityholder
further acknowledges that it has either a pre-existing personal or business
relationship with either the Company or any of its officers, directors or
controlling person, of a nature and duration such as would enable a reasonable
prudent investor to be aware of the character, business acumen, and general
business and financial circumstances of the Company and an investment in the
Shares.

 

(d)      Experience; Access to Information. The Securityholder, either alone or
together with its representative, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the Transaction and an investment in the Company’s
Shares and have so evaluated the merits and risks of the Transaction. The
Securityholder acknowledges that it has received such information requested by
it concerning the business, management and financial affairs of the Company in
order to evaluate the merits and risks of this investment and it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Shares and the merits and risks of
investing in the Shares; (ii) access to information about the Company and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. The Securityholder
has either obtained copies of, or has access to (through the public website of
the SEC or otherwise), the Company’s SEC Reports. The Securityholder has
carefully reviewed all information provided to it, has had the opportunity to
review the Company’s SEC Reports, and has carefully evaluated and understands
the risks described therein related to the Company and an investment in the
Company, and has considered all factors that it deems material in deciding on
the advisability of investing in the Company’s securities.

 

(e)      Investment Risks. The Securityholder acknowledges and agrees that
investing in the Company’s securities involves risks and that the Company’s
operating results and financial condition have varied in the past and may in the
future vary significantly depending on a number of factors. The Securityholder
acknowledges and agrees that it has evaluated and understands the risks
regarding investing in the Company’s securities, including the risks identified
in this Agreement, including the Risk Factors, and the risk factors described in
the Company’s SEC Reports. The Securityholder agrees that the risks described
herein and in such SEC Reports are not the only risks facing the Company. The
Securityholder agrees that these risks could have a material adverse effect on
the Company’s business, results of operations, financial condition or liquidity
and cause its actual operating results to materially differ from those contained
in any forward-looking statements made in this Agreement, in the Company’s SEC
Reports and elsewhere by management. Before making an investment decision, each
Securityholder acknowledges that it has been advised that it should carefully
review the SEC Reports and consider the risks described therein as well as other
information contained or incorporated by reference in this Agreement. Additional
risks and uncertainties not currently known to the Company or that it currently
deems to be immaterial also may materially adversely affect the Company’s
business, financial condition and/or operating results.

 

6

 



(f)      No Other Warranties. Except as set forth in this Agreement, no
representation or warranty is made by the Company to induce the Securityholder
to make this investment, and any representation or warranty not made herein or
therein is specifically disclaimed and no information furnished to the
Securityholder or the Securityholder's advisor(s) in connection with the sale
were in any way inconsistent with the information stated herein. The
Securityholder further understands and acknowledges that no person has been
authorized by the Company to make any representations or warranties concerning
the Company, including as to the accuracy or completeness of the information
contained in this Agreement. The Securityholder understands and has relied only
on the information provided to it in writing by the Company relating to this
investment.

 

(g)      Independent Investment Decision. Securityholder has independently
evaluated the merits of its decision to purchase Shares pursuant to this
Agreement, such decision has been independently made by the Securityholder.
Securityholder has not relied on the truth, accuracy or completeness of the
statements contained in any research report concerning the Company that was
prepared by an investment banking firm. The Securityholder further understands
that nothing in this Agreement, any other agreement or any other materials
presented to such Securityholder in connection with the Transaction constitutes
legal, tax or investment advice and such information may not be used, for the
purpose of (i) avoiding tax-related penalties under the Internal Revenue Code or
(ii) promoting, marketing or recommending to another party any tax-related
matters addressed herein. The Securityholder confirms that it has only relied on
the advice of its own tax advisors and business and/or legal counsel in making
its decision to enter into this Agreement.

 

(h)      Restricted Securities. The Securityholder understands that neither the
Shares nor any interest therein may be resold by the Securityholder in the
absence of a registration under the Securities Act or an exemption from
registration. The Securityholder acknowledges and understands: (i) that the
issuance of the Shares in connection with this Agreement will be exempt from
registration under the Securities Act of 1933, as amended, and applicable state
securities laws; and (ii) that the Shares will be “restricted securities”, as
such term is defined in Rule 144 promulgated under the Securities Act, and they
may not be sold pursuant to such rule unless the conditions thereof are met. The
Company has no obligation to register any securities purchased or issuable
hereunder. The Securityholder is aware that the offering of the Shares involves
securities for which only a limited trading market exists, thereby requiring any
investment to be maintained for an indefinite period of time. The purchase of
the Shares involves risks which the Securityholder has evaluated, and the
Securityholder is able to bear the economic risk of the purchase of such Shares
and the loss of its entire investment. The undersigned is able to bear the
substantial economic risk of the investment for an indefinite period of time,
has no need for liquidity in such investment and can afford a complete loss of
such investment. The Securityholder’s overall commitment to investments that are
not readily marketable is not, and his acquisition of the Shares will not cause
such overall commitment to become, disproportionate to his net worth and the
Securityholder has adequate means of providing for its current needs and
contingencies. It never has been represented, guaranteed or warranted by the
Company, any of the officers, directors, stockholders, partners, employees or
agents of the Company, or any other persons, whether expressly or by
implication, that: (i) the Company or the Securityholders will realize any given
percentage of profits and/or amount or type of consideration, profit or loss as
a result of the Company’s activities or the Securityholder’s investment in the
Company; or (ii) the past performance or experience of the management of the
Company, or of any other person, will in any way indicate the predictable
results of the ownership of the Shares or of the Company’s activities.

 

7

 



(i)      Reliance. The Securityholder acknowledges and agrees that (i) the
offering and sale of the Shares are intended to be exempt from registration
under the Securities Act by virtue of Section 4(2) of the Securities Act and/or
Regulation D promulgated thereunder, (ii) the Shares have not been registered
under the Securities Act and (iii) that the Company has represented to the
Securityholder (assuming the veracity of the representations of the
Securityholder made herein) that the Shares have been offered and sold by the
Company in reliance upon an exemption from registration provided in Section 4(2)
of the Securities Act. Accordingly, the Securityholder acknowledges and
understands that it has been advised that the Shares have not been registered
under the Securities Act and are being sold by the Company in reliance upon the
veracity of the Securityholder’s representations contained herein and that the
availability of the exemption from the registration requirements provided by the
Securities Act and the securities laws of all applicable states is dependent in
part upon the accuracy and truthfulness of Securityholder’s representations. The
Securityholder’s acquisition of the Shares shall constitute a confirmation of
the foregoing representation and warranty and understanding thereof and
Securityholder hereby consents to such reliance.

 

6.      Transfer Restrictions.

 

(a)      Transfer Restrictions. The Shares may only be disposed of in compliance
with state and federal securities laws and the terms of this Agreement. In
connection with any transfer of Shares other than pursuant to an effective
registration statement or Rule 144, the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act and is in compliance with this Agreement. As a
condition of any permitted transfer, any such transferee shall provide the
Company with a form of agreement including investment representations of such
transferee substantially similar to the representations of the Securityholder
contained herein. Any permitted transferee must also agree in writing to be
bound by and comply with all the provisions of this Agreement that impose
ongoing obligations on the Securityholder. The Securityholder acknowledges and
agrees that the Company may at any time place a stop transfer order on its
transfer books against the Shares. Such stop order will be removed, and further
transfer of the Shares will be permitted, upon an effective registration of the
respective Shares, or the receipt by the Company of an opinion of counsel
satisfactory to the Company that such further transfer may be effected pursuant
to an applicable exemption from registration.

 

(b)      The Securityholder agrees to the imprinting of a legend on each
certificate representing the Shares purchased hereunder in the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY AN OPINION OF COUNSEL TO THE
TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE
TO THE COMPANY.

 

8

 



7.      Tax Considerations

 

The Securityholder acknowledges and understands the following discussion
regarding the expected tax consequences of the Transaction.

 

The following is a discussion of certain U.S. federal income tax consequences of
the offer to U.S. holders (as defined below) of Options that are exchanged for
the Shares pursuant to this Agreement. The discussion is based on the Internal
Revenue Code of 1986, as amended, referred to herein as the “Code,” applicable
Treasury Regulations and administrative and judicial interpretations thereof,
each as in effect as of the date of this offer, all of which may change,
possibly with retroactive effect.  The discussion may not apply to stockholders
subject to special rules under the Code, including, without limitation, persons
who acquired their Options as compensation, financial institutions, brokers,
dealers or traders in securities or commodities, insurance companies,
partnerships or other entities treated as partnerships or flow-through entities
for U.S. federal income tax purposes, tax-exempt organizations, persons who are
subject to alternative minimum tax, among others. This discussion does not
address the U.S. federal tax consequences to any Securityholder who, for U.S.
federal income tax purposes, is a non-resident alien individual, foreign
corporation, foreign partnership or foreign estate or trust, and does not
address any state, local or foreign tax consequences of the offer.

 

BECAUSE INDIVIDUAL CIRCUMSTANCES MAY DIFFER, EACH SECURITYHOLDER SHOULD CONSULT
SUCH SECURITYHOLDER’S TAX ADVISOR REGARDING THE APPLICABILITY OF THE RULES
DISCUSSED BELOW TO SUCH SECURITYHOLDER AND THE PARTICULAR TAX EFFECTS TO SUCH
SECURITYHOLDER OF THE OFFER, INCLUDING THE APPLICATION AND EFFECT OF STATE,
LOCAL, AND FOREIGN TAX LAWS.

 

For purposes of this discussion, a U.S. holder is any beneficial owner of
Options that is any of the following: (i) an individual who is a citizen or
resident of the United States; (ii) a corporation (or other entity treated as a
corporation for U.S. federal income tax purposes) created or organized under the
laws of the United States, any state thereof or the District of Columbia; (iii)
an estate the income of which is subject to U.S. federal income taxation
regardless of its source; or (iv) a trust (1) if a court within the United
States is able to exercise primary supervision over the administration of such
trust and one or more U.S. persons have the authority to control all substantial
decisions of such trust or (2) that has a valid election in effect to be treated
as a U.S. person for U.S. federal income tax purposes.

 

The receipt of the Shares by a U.S. holder in exchange for the Options pursuant
to the offer is expected to be a taxable transaction for U.S. federal income tax
purposes.  In general, a U.S. holder who exchanges Options pursuant to the offer
will recognize gain or loss for U.S. federal income tax purposes equal to the
difference, if any, between the fair market value on the date of acceptance for
exchange pursuant to the offer of the Shares received and the holder’s adjusted
tax basis in the Options exchanged pursuant to the offer.  Gain or loss will be
determined separately for each block of Options exchanged pursuant to the
offer.  Any such gain or loss generally will be long-term capital gain or loss
if the stockholder has held the Options for more than one year on the date of
acceptance for exchange pursuant to the offer.  Long-term capital gain of
noncorporate stockholders is generally taxable at preferential rates.  Certain
limitations apply to the use of capital losses.

 

9

 



A U.S. holder’s tax basis in Shares received pursuant to the offer will equal
its fair market value on the date of acceptance for exchange pursuant to the
offer.  A holder’s holding period in the Shares received will begin the day
following the date of acceptance for exchange pursuant to the offer.

 

8.      Confidentiality

 

The undersigned Securityholder covenants and agrees, on behalf of itself its
affiliates, parent, subsidiaries, directors, officers, employees, agents, heirs,
successors and assigns, that it shall not, at any time during or after the
termination of this Agreement, make use of or disclose to any person,
corporation, or other entity, for any purpose whatsoever, any trade secret or
other Confidential Information and not to use any such Confidential Information
for any purpose other than the purpose for which it was originally disclosed to
the receiving party. The undersigned acknowledges that the Confidential
Information is the property of the Company and that this section shall survive
termination of this Agreement and the consummation of the Transaction.

 

9.      Termination

 

The Company may terminate this Agreement at any time prior to the consummation
of the Transaction with or without notice to the Securityholders. If this
Agreement is terminated, all rights and obligations of the Parties hereunder
shall terminate without any liability of any Party to any other Party.

 

10.      Miscellaneous

 

(a)       Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Shares to the Purchaser.

 

(b)      No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.

 

(c)      Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.

 

(d)      Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of his
or its rights, interests, or obligations hereunder without the prior written
approval of the Company.

 

(e)      Counterparts. This Agreement may be executed in several counterparts,
including by facsimile, each of which shall be deemed an original and all of
which shall constitute one and the same instrument, and shall become effective
when counterparts have been signed by each of the parties and delivered to the
other parties; it being understood that all parties need not sign the same
counterpart.

 

10

 



(f)      Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

(g)      Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given if (i) (and then
three business days after) it is sent by registered or certified mail, return
receipt requested, postage prepaid, or (ii) sent by overnight courier service,
and addressed to the intended recipient as follows: If the Company, to Skinny
Nutritional Corp., 3 Bala Plaza East, Bala Cynwyd, PA 19004 and if the
Securityholders, at the addresses provided on the Securityholder signature page
of this Agreement. Any Party may send any notice, request, demand, claim, or
other communication hereunder to the intended recipient at the address set forth
above using any other means (including personal delivery, expedited courier,
messenger service, fax or ordinary mail), but no such notice, request, demand,
claim, or other communication shall be deemed to have been duly given unless and
until it actually is received by the intended recipient. Any Party may change
the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other Parties notice
in the manner herein set forth.

 

(h)      Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Pennsylvania, without regard to the principles of conflicts of law thereof. Each
party agrees that all proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) shall
be commenced exclusively in the state and federal courts sitting in the State of
Pennsylvania (the “Pennsylvania Courts”). Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the Pennsylvania Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any Pennsylvania Court, or that such
proceeding has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. If either
party shall commence a proceeding to enforce any provisions of this Agreement,
then the prevailing party in such proceeding shall be reimbursed by the other
party for its reasonable attorney’s fees and other reasonable costs and expenses
incurred with the investigation, preparation and prosecution of such Proceeding.

 

(i)      Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Parties. No
waiver by any Party of any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

 

11

 



(j)      Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

(k)      Construction. Any reference to any federal, state, local, or foreign
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. The word
"including" shall mean including without limitation. The Parties intend that
each representation, warranty, and covenant contained herein shall have
independent significance. If any Party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty, or covenant relating to the same
subject matter (regardless of the relative levels of specificity) which the
Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of the first representation, warranty, or covenant.

 

(l)       Legal Representation. This Agreement was negotiated by the parties
with the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party shall not apply to any construction or interpretation thereof.

 

 

Signature pages follow.

 

12

 

SIGNATURE PAGE TO OPTION EXCHANGE AGREEMENT


IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed by their signature as natural persons or by individuals by their
duly authorized officers as of the date first written above.

 

THE COMPANY:

 

SKINNY NUTRITIONAL CORP.:

 

 

______________________________

Name:

Title:

 

13

 

SECURITYHOLDER SIGNATURE PAGE

SECURITY EXCHANGE AGREEMENT

SKINNY NUTRITIONAL CORP.

 

I hereby agree to be bound by all the terms and provisions of this Agreement and
to perform all of my obligations thereunder with respect to the Shares to be
acquired. Set forth below is the name(s) in which Shares should be issued (if
Shares are to be held by more than one owner, each tenant or other person
involved must sign this Signature Page).

 

PLEASE TYPE OR PRINT LEGIBLY

 

Name of Securityholder:
                                                                                                                      

 

Street Address:
                                                                                                                              

 

City, State, Zip Code:
                                                                                                                          

 

Telephone Number: (         )
                                                                                                                 

 

Taxpayer Identification Number:
                                                                                                       

(Social Security number for individuals)

 

 

No. of Options to be Cancelled   Exercise Price of Options   No. of Shares to
Issued upon Exchange                                                  

 

¨CHECK HERE IF YOU HAVE NEVER RECEIVED YOUR OPTION CERTIFICATE(S)

 

 

The undersigned Security Holder has caused this Agreement to be duly executed by
the undersigned.

 

 

_______________________________

Signature

 

 

Date: ___________________, 2012

  

14

 

APPENDIX A

 

RISK FACTORS

 

Investing in the Company’s Common Stock involves risks and our operating results
and financial condition have varied in the past and may in the future vary
significantly depending on a number of factors. You should consider the
following risk factors in evaluating whether to participate in the Transaction
and exchange your Options for Shares. However, the risks described below are not
the only risks facing the Company. In addition to these risk factors and other
risks described elsewhere in this Agreement, you should carefully consider the
risk factors described in our SEC Reports, each of which has been filed with the
Securities and Exchange Commission. These risks could have a material adverse
effect on our business, results of operations, financial condition or liquidity
and cause our actual operating results to materially differ from those contained
in forward-looking statements made in this Agreement, in our SEC Reports and
elsewhere by management. Before making an investment decision, you should
carefully consider these risks as well as other information contained or
incorporated by reference in this Agreement. Additional risks and uncertainties
not currently known to us or that we currently deem to be immaterial also may
materially adversely affect our business, financial condition and/or operating
results.

 

The Company has a history of operating losses. If it continues to incur
operating losses, it may have insufficient working capital to maintain
operations and may require additional capital to do so.

 

    The Company had a net loss of $6,914,269 for the fiscal year ended December
31, 2010, and an accumulated deficit of $37,827,090 as of such date. The Company
had a net loss of $7,305,831 for the fiscal year ended December 31, 2009 and an
accumulated deficit of $30,912,821 as of such date. For the years ended December
31, 2010 and 2009, the Company incurred a net loss from operations of $6,711,210
and $7,233,640, respectively. For the three and nine months ended September 30,
2011, the Company had a net loss of $2,471,892 and $5,867,902, respectively. The
Company had an accumulated deficit at September 30, 2011 of $43,694,992. For the
three and nine months ended September 30, 2010, the Company had a net loss of
$2,186,788 and $5,396,774, respectively. The Company had an accumulated deficit
at September 30, 2010 of $36,309,595 for the three and nine months ended
September 30, 2011, the Company’s loss from operations was $1,903,716 and
$4,634,123, respectively. This compares to a loss from operations for the three
and nine months ended September 30, 2010 of $2,122,688 and $5,090,547,
respectively.

 

The Company generated revenues of $6,927,108 (net of billbacks of $1,129,007 and
slotting fees of $349,490) for the fiscal year ended December 31, 2010 as
compared to revenues of $4,146,066 (net of billbacks of $612,822 and slotting
fees of $473,022) for the year ended December 31, 2009. For the three and nine
months ended September 30, 2011, revenues (net of billbacks and slotting fees)
were $1,456,566 and $5,181,310, respectively, as compared to revenues (net of
billbacks and slotting fees) of $1,882,912 and $5,911,218 for the three and nine
months ended September 30, 2010, respectively. If the Company is not able to
begin to earn an operating profit at some point in the future, it will
eventually have insufficient working capital to maintain its operations as it
presently intends to conduct them. In light of the foregoing, the Company
presently anticipates that it will require additional funds in order to
implement its business plan and sustain its operations.

 

The Company has relied on capital raised from private placements of its
securities to fund operations and its independent auditors have included a
“going concern” opinion in their report included in the Company’s Annual Report.

 

15

 



The Company has been substantially reliant on capital raised from private
placements of its securities, in addition to a revolving line of credit, to fund
its operations. The Company has an immediate need for cash to fund its working
capital requirements and business model objectives. The Company, however,
currently has no firm agreements with any third-parties for such transactions
and no assurances can be given that it will be successful in raising sufficient
capital from any proposed financings. As of September 30, 2011, the Company had
a working capital deficiency of $2,248,988, an accumulated deficit of
$43,694,992, stockholders’ deficit of $366,271 and no cash on hand. As of
November 18, 2011, the Company had borrowed, under its current line of credit
arrangement with United Capital Funding, $621,041 of its available $2,000,000
line. 

 

During 2011, the Company has raised an approximately an additional
$3,300,500, less offering costs of approximately $62,000, from the sale of
securities to accredited investors in private placements and other private stock
purchase agreements. During the 2010 fiscal year, the Company raised an
aggregate amount of $2,635,750, less $289,862 in offering costs, from the sale
of securities to accredited investors in private placements. However, as the
Company has experienced similar trends with respect to its rate of cash used in
operations, it will need to satisfy its cash requirements through the offer and
sale of additional securities. In light of the Company’s financial position,
including the factors mentioned in this Agreement and in its SEC Reports, the
Company expects the proceeds of its recent financings to only last for a minimal
period of time. Thereafter, the Company expects to require additional capital
which it would seek to raise from the sale of additional securities or through a
debt financing arrangement. Any failure to raise adequate capital in a timely
manner would have a material adverse effect on our business, operating results,
financial condition and future growth prospects.

 

Our independent auditors have included a “going concern” explanatory paragraph
in their report to our financial statements for the years ended December 31,
2010 and December 31, 2009, citing recurring losses from operations. Our capital
needs in the future will depend upon factors such as market acceptance of our
products and any other new products we launch, the success of our independent
distributors and our production, marketing and sales costs. None of these
factors can be predicted with certainty. The Company must satisfy its future
cash needs by further developing a market for its products, selling additional
securities in private placements or by negotiating for an extension of credit
from third party lenders. The Company presently anticipates that it will require
additional funds in order to implement its business plan and sustain its
operations.

 

If the Company is unable to achieve sufficient levels of sales, it will need
substantial additional debt or equity financing in the future and the Company
currently has no commitments or arrangements with respect to any additional
financings. No assurances can be given that any additional financing, if
required, will be available or, even if it is available that it will be on
acceptable terms. If the Company raises additional funds by selling common stock
or convertible securities, the ownership of our existing shareholders will be
diluted. If additional funds are raised though the issuance of equity or debt
securities, such additional securities may have powers, designations,
preferences or rights senior to our currently outstanding securities. Any
inability to obtain required financing on sufficiently favorable terms could
have a material adverse effect on our business, results of operations and
financial condition. If the Company is unsuccessful in raising additional
capital and increasing revenues from operations, it will need to reduce costs
and operations substantially. Further, if expenditures required to achieve plans
are greater than projected or if revenues are less than, or are generated more
slowly than, projected, the Company will need to raise a greater amount of funds
than currently expected.  

   

16

 



The Shares which may be issued in the Transaction are “restricted securities”
and may not be transferred or resold absent registration or an exemption
therefrom.

 

The Shares which may be issued pursuant to this Agreement will be issued
pursuant to an exemption from registration under the Securities Act and
therefore have not been and will not be registered under that act or any
applicable state securities laws. Consequently, the Shares may be sold,
transferred, or otherwise disposed of by the Securityholders hereunder only if,
among other things, the Shares are registered or, in the opinion of counsel
acceptable to us, registration is not required under the Securities Act or any
applicable state securities laws. Accordingly, Securityholders will need to rely
on exemptions to the registration requirements under the Securities Act and the
“blue sky” laws in order to be able to resell the Shares offered hereby.

 

Securityholders must be aware of the long-term nature of their investment and be
able to bear the economic risks of their investment for an indefinite period of
time. The Shares have not been registered under the Securities Act or the
securities or “blue sky” laws of any state. The right of any Securityholder to
sell, transfer, pledge or otherwise dispose of the Shares will be limited by the
Securities Act and state securities laws and the regulations promulgated
thereunder. Accordingly, under the Securities Act, the Shares offered herein may
not be resold unless a registration statement is filed and becomes effective or
an exemption from registration is available. The Company is not under any
affirmative obligation to file a registration statement covering the Shares and
even if the Company did file a registration statement covering the Shares, there
can be no assurance that any such registration statement would be declared
effective. Further, there can be no assurance that a liquid market for our
Common Stock will be sustained. Rule 144 promulgated under the Securities Act
requires, among other conditions, a holding period prior to the resale of
securities acquired in a non-public offering without having to satisfy the
registration requirements of the Securities Act. There can be no assurance that
we will fulfill in the future any reporting requirements under the Exchange Act,
or disseminate to the public any current financial or other information
concerning the Company, as required by Rule 144 as one of the conditions of its
availability.

 

No independent counsel for Securityholders.

 

The Company has employed its own legal counsel in connection with this
Transaction. The Securityholders have not been represented by independent
counsel in connection with the preparation of this Agreement or the terms of the
Transaction and no investigation of the merits or fairness of this Transaction
has been conducted on behalf of the Securityholders. Company counsel has not
conducted due diligence on behalf of the Securityholders. Securityholders are
urged to consult with their own legal, tax and financial advisors with respect
to this Transaction.

 

Availability of Securities Act exemption.

 

The Shares are being offered pursuant to various available exemptions from
registration from U.S. federal and state securities law registration
requirements. Compliance with such laws, which must be met in order for such
exemptions to be available to us, is highly technical and to some extent
involves elements beyond our control. If the proper exemptions do not ultimately
prove to be available, we could be subject to the claims of all or only some of
our shareholders for violations of federal or state securities laws, which could
materially adversely affect our profitability or operations or make an
investment in the Shares worthless.

 

17

 



Our Common Stock is traded on the OTC Bulletin Board, which may be detrimental
to investors.

 

Our Common Stock is currently traded on the OTC Bulletin Board. Stocks traded on
the OTC Bulletin Board generally have limited trading volume and exhibit a wide
spread between the bid/ask quotations. We cannot predict whether a more active
market for our Common Stock will develop in the future. In the absence of an
active trading market investors may have difficulty buying and selling our
Common Stock or obtaining market quotations; market visibility for our Common
Stock may be limited; and a lack of visibility for our Common Stock may have a
depressive effect on the market price for our Common Stock.

 

Our Common Stock is subject to restrictions on sales by broker-dealers and penny
stock rules, which may be detrimental to investors.

 

Our Common Stock is subject to Rules 15g-1 through 15g-9 under the Exchange Act,
which imposes certain sales practice requirements on broker-dealers who sell
shares of our Common Stock to persons other than established customers and
“accredited investors” (as defined in Rule 501 of the Securities Act). For
transactions covered by this rule, a broker-dealer must make a special
suitability determination for the purchaser and have received the purchaser’s
written consent to the transaction prior to the sale. This rule adversely
affects the ability of broker-dealers to sell shares of our Common Stock and
purchasers of our Common Stock to sell their shares of our Common Stock.

 

Additionally, our Common Stock is subject to SEC regulations applicable to
“penny stocks.” Penny stocks include any non-Nasdaq equity security that has a
market price of less than $5.00 per share, subject to certain exceptions. The
regulations require that prior to any non-exempt buy/sell transaction in a penny
stock, a disclosure schedule proscribed by the SEC relating to the penny stock
market must be delivered by a broker-dealer to the purchaser of such penny
stock. This disclosure must include the amount of commissions payable to both
the broker-dealer and the registered representative and current price quotations
for our Common Stock. The regulations also require that monthly statements be
sent to holders of a penny stock that disclose recent price information for the
penny stock and information of the limited market for penny stocks. These
requirements adversely affect the market liquidity of our Common Stock.

 

There are outstanding a significant number of shares available for future sales
under Rule 144.

 

As of December 31, 2011, of the 584,633,291 issued and outstanding shares of our
Common Stock, approximately 314,969,075 shares may be deemed “restricted shares”
and, in the future, may be sold in compliance with Rule 144 under the securities
Act of 1933, as amended. In general, under Rule 144 under the Securities Act, a
person (or persons whose shares are aggregated) who is not deemed to have been
an affiliate of ours at any time during the three months preceding a sale, and
who has beneficially owned restricted securities within the meaning of Rule 144
for at least six months (including any period of consecutive ownership of
preceding non-affiliated holders) would be entitled to sell those shares,
subject only to the availability of current public information about us. A
non-affiliated person who has beneficially owned restricted securities within
the meaning of Rule 144 for at least one year would be entitled to sell those
shares without regard to the provisions of Rule 144. A person (or persons whose
shares are aggregated) who is deemed to be an affiliate of ours and who has
beneficially owned restricted securities within the meaning of Rule 144 for at
least six months would be entitled to sell within any three-month period a
number of shares that does not exceed the greater of one percent of the then
outstanding shares of our common stock or the average weekly trading volume of
our common stock during the four calendar weeks preceding such sale. Such sales
are also subject to certain manner of sale provisions, notice requirements and
the availability of current public information about us. Possible or actual
sales of our Common Stock by certain of our present shareholders under Rule 144
may, in the future, have a depressive effect on the price of our Common Stock in
any market which may develop for such shares. Such sales at that time may have a
depressive effect on the price of our Common Stock in the open market.

 

18

 



Preferred Stock as an anti-takeover device.

 

The Company is authorized to issue 1,000,000 shares of preferred stock, $0.001
par value. Presently, the Company does not have any shares of preferred stock
outstanding. The preferred stock may be issued in series from time to time with
such designation, voting and other rights, preferences and limitations as our
Board of Directors may determine by resolution. Unless the nature of a
particular transaction and applicable statutes require such approval, the Board
of Directors has the authority to issue these shares without stockholder
approval subject to approval of the holders of our preferred stock. The issuance
of preferred stock may have the effect of delaying or preventing a change in
control of the Company without any further action by our stockholders.

 

The receipt of the Shares in exchange for the Options is expected to be a
taxable transaction for U.S. federal income tax purposes.

 

A Securityholder who exchanges Options for Shares pursuant to this Agreement
will recognize gain or loss for U.S. federal income tax purposes equal to the
difference, if any, between the fair market value on the date of acceptance for
exchange pursuant to the offer of the Shares and the holder’s adjusted tax basis
in the Options exchanged under this Agreement. Securityholders who recognize
gain for U.S. federal income tax purposes may need or desire to sell a portion
of the Shares they receive in the offer to satisfy the associated tax
liability. Because tax matters are complicated, the Company urges you to contact
your tax advisor to determine the particular tax consequences to you of the
offer.

 

Forward Looking Statements

 

This Agreement and the exhibits annexed hereto contain certain forward looking
information within the meaning of the Securities Act of 1933, as amended, and
the Securities Exchange Act of 1934, as amended. These statements relate to
future events or future predictions, including events or predictions relating to
our future financial performance, and are generally identifiable by use of the
use of forward-looking terminology such as “believes”, “expects”, “may”, “will”,
“should”, “plan”, “intend”, or “anticipates” or the negative thereof or other
variations thereon or comparable terminology, or by discussion of strategy that
involve risks an uncertainties. Management wishes to caution each Subscriber
that these forward-looking statements and other statements contained herein
regarding matters that are not historical facts, are only predictions and
estimates regarding future events and circumstances and involve known and
unknown risks, uncertainties and other factors, including the risks described
under “Risk Factors” that may cause the Company’s or its industry’s actual
results, levels of activity, performance or achievements to be materially
different from any future results, levels of activity, performance or
achievements expressed or implied by such forward-looking statements. This
information is based on various assumptions by the management which may not
prove to be correct.

 

19

 



In addition to the risks described in Risk Factors, important factors to
consider and evaluate in such forward-looking statements include: (i) changes in
the external competitive market factors which might impact the Company’s results
of operations; (ii) unanticipated working capital or other cash requirements
including those created by the failure of the Company to adequately anticipate
the costs associated with clinical trials, manufacturing and other critical
activities; (iii) changes in the Company’s business strategy or an inability to
execute its strategy due to the occurrence of unanticipated events; (iv) the
inability or failure of the Company’s management to devote sufficient time and
energy to the Company’s business; and (v) the failure of the Company to complete
any or all of the transactions described herein on the terms currently
contemplated. In light of these risks and uncertainties, there can be no
assurance that the forward-looking statements contained or incorporated by
reference in this Agreement will in fact transpire.

 

All of these assumptions are inherently subject to significant uncertainties and
contingencies, many of which are beyond the control of our Company. Although the
Company believes that the expectations reflected in the forward-looking
statements are reasonable, the Company cannot guarantee future results, levels
of activity, performance or achievements. Accordingly, there can be no assurance
that actual results will meet expectations or will not be materially lower than
the results contemplated in this Agreement. You are cautioned not to place undue
reliance on these forward-looking statements, which speak only as of the date of
this document or, in the case of documents referred to or incorporated by
reference, the dates of those documents. The Company does not undertake any
obligation to release publicly any revisions to these forward-looking statements
to reflect events or circumstances after the date of this document or to reflect
the occurrence of unanticipated events, except as may be required under
applicable U.S. securities law.

 

THE FOREGOING RISK FACTORS DO NOT PURPORT TO BE A COMPLETE EXPLANATION OF THE
RISKS INVOLVED IN THIS TRANSACTION. POTENTIAL INVESTORS MUST READ THE ENTIRE
AGREEMENT INCLUDING ALL ATTACHMENTS AND SHOULD CONSULT THEIR OWN LEGAL, TAX AND
FINANCIAL ADVISORS, BEFORE DECIDING TO INVEST IN THE COMPANY.

 

20

